Citation Nr: 0737994	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to VA death benefits, to include dependency and 
indemnity compensation (DIC) benefits, as a surviving child 
of a deceased veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  He died in December 1996.  The appellant is 
the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant participated in a Board video conference 
hearing in August 2007.  A transcript of that proceeding has 
been associated with the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's surviving spouse is not related to the 
appellant.

2.  The appellant was born in September 1975 and was 27 years 
old at the time of the claim for VA death benefits.

3.  The appellant was not permanently incapable of self-
support before the age of 18.




CONCLUSION OF LAW

The criteria for eligibility for VA death benefits, to 
include dependency and indemnity compensation, have not been 
met.  38 U.S.C.A. §§ 101, 1310, 1313, 1542, 5121 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.57, 3.356, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act of 
2000 (VCAA), those provisions are not applicable where, as 
here, resolution of the claim is based on statutory 
interpretation rather than a consideration of factual 
evidence.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002) (holding that the VCAA has no effect on an appeal 
limited to matter of law); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that the VCAA is not applicable 
where the law is dispositive); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Where a veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay DIC to the 
veteran's surviving spouse, children, and parents.  See 38 
U.S.C.A. § 1310 (a) (West 2002).  A surviving child is 
entitled to DIC where there is no surviving spouse.  See 38 
U.S.C.A. § 1313 (b) (West 2002).

VA shall pay death pension benefits to each child (1) who is 
the child of a deceased veteran of a period of war who meets 
certain service requirements, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, and (2) who is not in 
the custody of a surviving spouse.  See 38 U.S.C.A. § 1542 
(West 2002).

VA shall pay certain individuals, including surviving 
children, monetary benefits called accrued benefits that were 
due and unpaid for a period not to exceed two years, to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of the veteran's death.  See 38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000 (2007).

For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self-
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  See 38 U.S.C.A. § 101(4)(A)(ii) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2007).

While the Board empathizes with the appellant's claim, the 
May 2003 claim shows that the appellant was born in September 
1975.  The appellant was therefore 27 years old at the time 
of the claim.  Accordingly, the appellant is not considered a 
child for purposes of eligibility for VA death benefits.

Therefore, as a matter of law and regulation, the appellant 
is not eligible for VA death benefits.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (holding that plain statutory 
language is applied unless it creates absurd results).  The 
Board is specifically prohibited from granting benefits that 
are not authorized by law, regulation, precedent decision of 
VA General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to VA death benefits, to include dependency and 
indemnity compensation benefits, as a surviving child of a 
deceased veteran is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


